Citation Nr: 0400194	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left leg, with injury to Muscle Group 
(MG) XIII and knee impairment, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left leg with injury to MG XI and tibial 
and peroneal nerve impairment, currently evaluated as 20 
percent disabling.

3.  Whether there was clear and unmistakable error in a 
December 1979 rating decision which failed to assign 
separate, compensable ratings for scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By a 
rating decision prepared in March 2002 and issued in April 
2002, the RO determined that there was no clear and 
unmistakable error in the assignment of an original 
disability evaluation following service which assigned an 
initial 10 percent evaluation for residuals, gunshot wound, 
left leg, with MG XI injury, and assigned a 10 percent 
evaluation for MG XIII injury, but which did not assign any 
other separate or compensable evaluation.  After a statement 
of the case (SOC) was issued in August 2002, the veteran 
submitted a timely substantive appeal in August 2002.  

By a rating decision issued in November 2002, the RO denied 
an evaluation in excess of 40 percent for residuals of 
gunshot wound, left leg, injury to MG XIII with knee 
impairment, and denied an evaluation in excess of 20 percent 
for residuals of gunshot wound, left leg, injury to MG XI.  
The veteran disagreed in December 2002, and the argument of 
the veteran's representative submitted in January 2003 
constituted a timely substantive appeal.  The Board notes the 
argument that an extraschedular evaluation is warranted for 
MGIII injuries was advanced at the veteran's Travel Board 
hearing.  This issue is REFERRED to the RO for any additional 
action required.  

After reviewing the contentions and evidence of record, 
including the statements of the veteran and his 
representative at the May 2003 Travel Board hearing, in which 
the veteran specifically limited the issues he wished to 
appeal, the Board finds that the issues on appeal are more 
accurately stated as set forth on the title page of this 
decision.

The Board notes that, by a statement received by VA in May 
2003, the veteran sought service connection for right knee 
and right leg disorders as secondary to his service-connected 
left leg disabilities.  This claim has not yet been 
adjudicated, and is REFERRED to the agency of original 
jurisdiction.

The Board notes the contentions of the veteran's 
representative as to the claims folder, and has attempted to 
better secure the records into the claims folders.

The claims for increased evaluations for residuals of a 
gunshot wound to the left leg, with injury to MG XII and knee 
impairment, and for residuals, gunshot wound to the left leg 
with injury to MG XI and tibial and peroneal nerve 
impairment, are addressed in the REMAND appended to this 
decision.  These issues on appeal are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you (the appellant) if further action is required 
on your part.


FINDINGS OF FACT

1.  The evidence and record at the time of a December 1979 
rating decision reflect that the veteran had a through-and-
through gunshot wound, left leg, with an entrance wound in MG 
XIII and an exit wound in MG XI, but there was no medical 
evidence that the scars were tender, painful, or otherwise 
symptomatic or disabling.

2.  The December 1979 rating decision, as corrected, and as 
effective July 23, 1973, properly applied the law and 
regulations at the time and was based on all the available 
evidence.


CONCLUSION OF LAW

There was no CUE in the December 1979 rating decision, or in 
the revision of that decision, by reason of the failure to 
assign separate, compensable evaluations for gunshot wound 
scars.  38 C.F.R. § 3.105(a) (2003); 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Code 5313, 4.118, Diagnostic Codes 7803-7806 
(1979, 1973).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision issued in February 1998, the RO 
determined that a December 1979 rating decision which 
assigned a noncompensable evaluation for a through-and-
through gunshot wound of MG XI was clearly and unmistakably 
erroneous.  The RO, in pertinent part, revised that award to 
assign a 10 percent evaluation for MG XI injury, but did not 
assign a separate, compensable evaluation for a scar.  The RO 
also determined that the December 1979 rating decision was 
clearly and unmistakably erroneous in failing to grant 
service connection for a through-and-through gunshot wound of 
MG XIII, and granted service connection for that disability 
and assigned a 10 percent evaluation, but did not assign a 
separate, compensable evaluation for a scar.  Subsequently, 
the RO revised the effective date of the evaluations awarded 
for MG XI and MG XIII disabilities, making those evaluations 
effective July 23, 1973.  

The veteran has raised a claim that, in addition to the 10 
percent evaluations assigned in the February 1998 rating 
decision for MG XI and MG XIII injuries, effective from July 
7, 1973, a separate, compensable, 10 percent evaluation 
should have been assigned for the entrance wound scar or the 
exit wound scar, or both.  In particular, the veteran 
contends that the RO made a clear and unmistakable error when 
it failed to assign separate, compensable evaluations for 
gunshot wound scars.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as 


correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court), in precedent opinions, has held that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims 
of clear and unmistakable error in prior Board decisions or 
in prior rating decisions.  See Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).  In particular, the Court held that a request 
for revision of a previous decision on the basis of CUE is 
not an application or claim for any benefit under the laws 
administered by the Secretary for purposes of chapter 51 of 
title 38.  See Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  The Court determined that a 
"claimant," as defined by the provision of the VCAA codified 
at 38 U.S.C.A. § 5100 (West 2002), includes a person applying 
for or seeking benefits under part II or III of title 38, but 
cannot encompass a person seeking a revision of a final 
decision based upon CUE under 38 U.S.C.A. §§ 5109A and 7111 
(West 2002).  Therefore, further discussion by the Board of 
VA's compliance with the VCAA in the development in this case 
of the claim of CUE before the Board for appellate review is 
not required.  

A determination that there was CUE in a prior decision 
requires a finding that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Moreover, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

A claimant may establish CUE by showing either that the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. 


Principi, 3 Vet. App. 310, 313 (1992).  However, the claimant 
must assert more than a mere disagreement as to how the facts 
were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Luallen v. Brown, 8 Vet. App. 92 (1995).

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

The veteran contends that a separate, compensable evaluation 
should have been assigned in the December 1979 rating 
decision or when the RO revised the December 1979 rating, as 
effective in July 1973.  The veteran does not point to any 
specific error as to the statutory or regulatory provisions 
in effect in 1979.  (As noted, the veteran did contend that 
the regulations were improperly applied when a noncompensable 
evaluation was assigned for the veteran's through-and-through 
MG XI and MG XII wounds, but, as discussed above, those 
errors have been corrected.)  Nevertheless, the Board has 
considered whether the regulations in effect in 1979 and 1973 
were correctly applied.  The Board has considered, in 
particular, whether 38 C.F.R. § 4.118, Diagnostic Codes 7803 
to 7806, the primary regulations governing evaluation of 
scars, were properly applied.  

The evidence in July 1973 and in 1979 disclosed that the 
veteran had a brief hospitalization during service, lasting 
only a few days, although brief follow-up outpatient care of 
the wounds was required.  The only records available were the 
records of the private hospitalization for the gunshot wound, 
service medical records reflecting outpatient care 
thereafter, and the 1979 VA examination.  The veteran 
indicated that he did not receive any post-service treatment 
prior to the 1979 VA examination, so the records associated 
with the claims file included all the available records.  
These records reflected that the veteran had a through and 
through gunshot wound of the left popliteal fossa.  There was 
a wound 4 inches 


above the knee on the lateral side and another wound 3 inches 
below the knee.  The veteran had normal gait, posture and 
carriage.  There was no deformity of the left upper or lower 
leg.  The VA examiner noted that the veteran reported pain in 
the left knee, especially with damp weather.  Although the 
notation in block 29, "Skin," is somewhat difficult to 
read, the examination report appears to state that the 
veteran had a clean, 4-inch long scar, with normal function.   
Block 41, "Musculoskeletal system," further described the 
veteran's gunshot wound scars, one on the lateral side of the 
left leg, superior to the knee joint, and another scar on the 
medial side of the left leg inferior to the knee joint, also 
described as normal.  The examination report is devoid of 
objective demonstration of pain or subjective complaints of 
pain at the entrance or exit wound sites, although the 
veteran noted that he had pain in the knee joint.

In 1979, a line-of-duty determination was added to the 
record.  The evidence of record at the time of the 1979 
rating decision, as corrected, is consistent with the 
evaluations assigned, but does not reference symptomatic or 
disabling scars or scar sites.

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7803, as in 
effect in 1973 and in 1979, superficial, poorly nourished 
scars with repeated ulceration warranted a compensable, 10 
percent, evaluation.  DC 7804 provided a compensable, 10 
percent evaluation for superficial scars which were tender 
and painful on objective demonstration.  DC 7805 provided 
that scars could be evaluated based on limitation of function 
of the part affected.  DC 7806 provided a compensable, 10 
percent evaluation for eczema if involving an exposed surface 
or extensive area.  The evidence available as of December 
1979, and applicable to the rating decision effective July 
23, 1973, discloses that the scars were normal, with no 
objective evidence or subjective reports of pain, ulceration, 
or limitation of function.  The scars were not extensive, as 
the largest was 4 inches long, and were not on an exposed 
surface, except during those times when the veteran would 
wear a bathing suit or shorts.  There is no evidence of 
record as of 1979 which warranted a separate, compensable 
evaluation for either the entrance or exit scar.  The Board 
finds that the governing regulations for scars were properly 
identified and were correctly applied.  38 C.F.R. § 3.105.

The veteran's primary contentions as to error in the rating 
decision is that the evidence obtained at the time of VA 
examinations in 1997 discloses that the gunshot wound 
sustained by the veteran resulted in permanent damage to the 
left tibial and peroneal nerves and that he has scars which 
are always painful.  He argues that the scars which are 
painful now were painful in 1973 and in 1979.  

Unfortunately, the medical evidence available in 1979 did not 
include a diagnosis of a painful or tender scar or any 
symptomatic disability due to either gunshot wound scar.  The 
examination report is devoid of any reference to pain or 
tenderness at any of the scar sites or loss of function due 
to scarring.  In the absence of any subjective complaint of 
scar site pain or tenderness, or objective demonstration of 
any abnormality or loss of function at any scar site in the 
medical evidence of record at the time of the 1973 deferred 
rating decision, and at the time of December 1979 rating 
decision, and in the absence of any private or VA diagnosis 
of neurological impairment causing pain at one or both scar 
sites, the Board concludes that there was no CUE in the 
failure to assign a separate, compensable evaluation for one 
or both gunshot wound scars.  

The Court has not identified any other standard of review 
which might be applied to the rating decision at issue other 
than the definition of CUE at 38 C.F.R. § 3.105.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001); Disabled American 
Veterans, et al v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 
Bustos, supra; Russell, supra; Fugo, supra.  The Board agrees 
with the RO's conclusion that there was no CUE in the 
assignment of a 10 percent evaluation, effective July 23, 
1973, for a gunshot wound to MG XI, and that there was no CUE 
in the assignment of a 10 percent evaluation, effective July 
23, 1973, for a gunshot wound to MG XIII.  The appeal must be 
denied. 


ORDER

The appeal for a separate, compensable evaluation for a scar 
or scars, effective from July 23, 1973, on the basis of CUE, 
is denied.


REMAND

At his May 2003 Board hearing, the veteran contended, in 
essence, that the severity of his left leg disabilities had 
increased during the pendency of his appeal, and he sought 
another VA examination.  In particular, the veteran contended 
that he had lost three or four months of work during the 
previous year as a result of his service-connected left leg 
disabilities.  Further development, to include VA 
examination, is required.

Accordingly, the case is remanded for the following actions:

1.  (a) Notify the veteran of what 
evidence is required to substantiate his 
claims for increased evaluations for left 
leg disability.  Notify the veteran as to 
which portions of the evidence he is 
responsible for and what evidence VA will 
assist him to obtain or develop.

(b) The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claim.

(c) Any notice given, or action taken 
thereafter, must comply with the holding 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.  Cir. 2003), as well as any 
other controlling guidance provided after 
the issuance of this Board decision.

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the severity of left 
leg disability, including statements from 
co-workers, friends, or others, records 
of examinations for employment purposes, 
employment medical records, reports of 
insurance examinations, employment time 
records, records reflecting reasons for 
time lost from work, and the like, or any 
other evidence which might substantiate 
the veteran's contentions.

3.  The veteran should be afforded the 
opportunity to identify VA facilities and 
private providers at which or by whom he 
has been treated for left leg 
disabilities, or residuals thereof, from 
August 2002 to the present.  VA clinical 
records from the Pittsburgh VAMC from 
August 2002 to the present should be 
obtained.

4.  VA examination of the left leg, to 
include MG XI, MG XIII, should be 
afforded.  The claims folder should be 
sent to the examiner for review of 
pertinent documents therein.  Any 
necessary diagnostic examination or study 
should be conducted.  The examiner should 
describe in detail the veteran's left leg 
functioning, including range of motion of 
the left hip, left knee, and left ankle, 
strength of all muscle motions affected 
by the injury to MGs XI and XIII, scars, 
pain on motion, limitations of the left 
leg due to pain, and should describe any 
other manifestations of or effects of the 
gunshot wound to those muscle groups.

5.  After completing development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the issues on appeal should be 
readjudicated.  If the decisions remain 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time for 
response, the case should be returned to 
the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



